Exhibit 10.14 CREDIT AGREEMENT DATED AS OF NOVEMBER 15, 2006 by and among RADNET MANAGEMENT, INC. as Borrower and THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES and GENERAL ELECTRIC CAPITAL CORPORATION as Agent, L/C Issuer and a Lender and THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO as Lenders and GE CAPITAL MARKETS, INC. as Lead Arranger TABLE OF CONTENTS PAGE SECTION 1. AMOUNTS AND TERMS OF LOANS2 1.1 LOANS2 1.2 INTEREST AND APPLICABLE MARGINS9 1.3 FEES12 1.4 PAYMENTS13 1.5 PREPAYMENTS13 1.6 MATURITY15 1.7 LOAN ACCOUNTS15 1.8 YIELD PROTECTION15 1.9 TAXES16 SECTION 2. CONDITIONS TO LOANS19 2.1 CONDITIONS TO INITIAL LOANS19 2.2 CONDITIONS TO ALL LOANS20 SECTION 3. REPRESENTATIONS AND WARRANTIES21 3.1 ORGANIZATION, POWERS, CAPITALIZATION AND GOOD STANDING21 3.2 DISCLOSURE22 3.3 NO MATERIAL ADVERSE EFFECT22 3.4 NO CONFLICT22 3.5 FINANCIAL STATEMENTS AND PROJECTIONS22 3.6 SOLVENCY23 3.7 USE OF PROCEEDS; MARGIN REGULATIONS23 3.8 BROKERS23 3.9 COMPLIANCE WITH LAWS23 3.10 INTELLECTUAL PROPERTY24 3.11 INVESTIGATIONS, AUDITS, ETC24 3.12 EMPLOYEE MATTERS24 3.13 LITIGATION; ADVERSE FACTS25 3.14 OWNERSHIP OF PROPERTY; LIENS25 3.15 ENVIRONMENTAL MATTERS25 3.16 ERISA26 3.17 DEPOSIT AND DISBURSEMENT ACCOUNTS27 3.18 AGREEMENTS AND OTHER DOCUMENTS27 3.19 INSURANCE28 3.20 TAXES AND TAX RETURNS28 3.21 INACTIVE SUBSIDIARIES28 3.22 HEALTH CARE MATTERS28 3.23 MERGER AGREEMENT31 3.24 NO EARN-OUTS31 i SECTION 4. AFFIRMATIVE COVENANTS31 4.1 COMPLIANCE WITH LAWS AND CONTRACTUAL OBLIGATIONS31 4.2 INSURANCE32 4.3 INSPECTION; LENDER MEETING32 4.4 ORGANIZATIONAL EXISTENCE33 4.5 ENVIRONMENTAL MATTERS33 4.6 LANDLORDS' AGREEMENTS, MORTGAGEE AGREEMENTS, BAILEE LETTERS AND REAL ESTATE PURCHASES34 4.7 FURTHER ASSURANCES34 4.8 PAYMENT OF TAXES35 4.9 CASH MANAGEMENT SYSTEMS35 4.10 INTEREST RATE AGREEMENTS35 4.11 HEALTHCARE MATTERS35 4.12 REDEMPTION OF NOTES36 SECTION 5. NEGATIVE COVENANTS36 5.1 INDEBTEDNESS36 5.2 LIENS AND RELATED MATTERS38 5.3 INVESTMENTS38 5.4 CONTINGENT OBLIGATIONS39 5.5 RESTRICTED PAYMENTS40 5.6 RESTRICTION ON FUNDAMENTAL CHANGES41 5.7 DISPOSAL OF ASSETS OR SUBSIDIARY STOCK44 5.8 TRANSACTIONS WITH AFFILIATES45 5.9 CONDUCT OF BUSINESS45 5.10 CHANGES RELATING TO INDEBTEDNESS45 5.11 FISCAL YEAR45 5.12 PRESS RELEASE; PUBLIC OFFERING MATERIALS45 5.13 SUBSIDIARIES46 5.14 DEPOSIT ACCOUNTS46 5.15 HAZARDOUS MATERIALS46 5.16 ERISA46 5.17 SALE-LEASEBACKS46 5.18 PREPAYMENTS OF OTHER INDEBTEDNESS46 5.19 CHANGES TO MATERIAL CONTRACTS47 5.20 OPERATING LEASES47 5.21 INACTIVE SUBSIDIARIES47 SECTION 6. FINANCIAL COVENANTS/REPORTING47 6.1 FINANCIAL COVENANTS47 6.2 FINANCIAL STATEMENTS AND OTHER REPORTS49 6.3 ACCOUNTING TERMS; UTILIZATION OF GAAP FOR PURPOSES OF CALCULATIONS UNDER AGREEMENT53 ii SECTION 7. DEFAULT, RIGHTS AND REMEDIES54 7.1 EVENT OF DEFAULT54 7.2 SUSPENSION OR TERMINATION OF COMMITMENTS56 7.3 ACCELERATION AND OTHER REMEDIES56 7.4 PERFORMANCE BY AGENT57 7.5 APPLICATION OF PROCEEDS57 SECTION 8. ASSIGNMENT AND PARTICIPATION58 8.1 ASSIGNMENTS AND PARTICIPATIONS; BINDING EFFECT58 8.2 AGENT60 8.3 SET OFF AND SHARING OF PAYMENTS67 8.4 DISBURSEMENT OF FUNDS67 8.5 DISBURSEMENTS OF ADVANCES; PAYMENT68 SECTION 9. MISCELLANEOUS69 9.1 INDEMNITIES69 9.2 AMENDMENTS AND WAIVERS70 9.3 NOTICES71 9.4 FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE74 9.5 MARSHALING; PAYMENTS SET ASIDE74 9.6 SEVERABILITY74 9.7 LENDERS' OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS' RIGHTS74 9.8 HEADINGS74 9.9 APPLICABLE LAW75 9.10 SUCCESSORS AND ASSIGNS75 9.11 NO FIDUCIARY RELATIONSHIP; LIMITED LIABILITY75 9.12 CONSTRUCTION75 9.13 CONFIDENTIALITY75 9.14 CONSENT TO JURISDICTION76 9.15 WAIVER OF JURY TRIAL76 9.16 SURVIVAL OF WARRANTIES AND CERTAIN AGREEMENTS77 9.17 ENTIRE AGREEMENT77 9.18 COUNTERPARTS; EFFECTIVENESS77 9.19 REPLACEMENT OF LENDERS77 9.20 DELIVERY OF TERMINATION STATEMENTS AND MORTGAGE RELEASES79 9.21 SUBORDINATION OF INTERCOMPANY DEBT79 iii INDEX OF APPENDICES ANNEXES Annex A - Definitions Annex B - Pro Rata Shares and Commitment Amounts Annex C - Closing Checklist Annex D - Pro Forma Annex E - Lenders' Bank Accounts Annex F - Compliance and Excess Cash Flow Certificate EXHIBITS Exhibit 1.1(a) - Term Note B Exhibit 1.1(b)(i) - Revolving Note Exhibit 1.1(b)(ii) - Notice of Revolving Credit Advance Exhibit 1.1(c) - Swing Line Note Exhibit 1.1(d) - Request for Letter of Credit Issuance Exhibit 1.2(e) - Notice of Continuation/Conversion Exhibit 6.2(d) - Borrowing Base Certificate Exhibit 8.1 - Assignment Agreement SCHEDULES Schedule 3.1(a) - Jurisdictions of Organization and Qualifications Schedule 3.1(b) - Capitalization Schedule 3.7 - Use of Proceeds Schedule 3.10 - Intellectual Property Schedule 3.11 - Investigations and Audits Schedule 3.12 - Employee Matters Schedule 3.13 - Litigation Schedule 3.14 - Real Estate Schedule 3.15 - Environmental Matters Schedule 3.16 - ERISA Schedule 3.17 - Deposit and Disbursement Accounts Schedule 3.18 - Agreements and Other Documents Schedule 3.19 - Insurance Schedule 3.22 - Health Care Matters Schedule 5.1 - Indebtedness Schedule 5.2 - Liens Schedule 5.3 - Investments Schedule 5.4 - Contingent Obligations Schedule 5.6 - Fundamental Changes Schedule 5.8 - Affiliate Transactions Schedule 5.9 - Business Description Schedule A - Inactive Subsidiaries iv CREDIT AGREEMENT This CREDIT AGREEMENT is dated as of November 15, 2006 and entered into by and among RADNET MANAGEMENT, INC., a California corporation ("BORROWER"), the other persons designated as "Credit Parties", the financial institutions who are or hereafter become parties to this Agreement as Lenders, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual capacity "GE CAPITAL"), as the initial L/C Issuer and as Agent. R E C I T A L S: WHEREAS, Borrower desires that Lenders extend a term credit facility and a revolving credit facility to Borrower to fund a portion of the Acquisition (as hereinafter defined) and expenses related thereto, the repayment of certain indebtedness of Borrower, to provide working capital financing for Borrower and its Subsidiaries and to provide funds for other general corporate purposes of Borrower and its Subsidiaries; and WHEREAS, Borrower desires to secure all of its Obligations (as hereinafter defined) under the Loan Documents (as hereinafter defined) by granting to Agent, for the benefit of Agent and Lenders, a security interest in and lien upon substantially all of its personal and real property; and WHEREAS, Primedex Health Systems, Inc., a New York corporation ("HOLDINGS") that owns all of the Stock of Borrower is willing to guaranty all of the Obligations and pledge to Agent, for the benefit of Agent and Lenders, all of the Stock of Borrower and substantially all of its other personal and real property to secure the Obligations; and WHEREAS, each of Beverly Radiology Medical Group III, a California general partnership ("BEVERLY"), Beverly Radiology Medical Group, Inc., a California corporation ("BEVERLY RADIOLOGY"), ProNet Imaging Medical Group, Inc., a California corporation ("PRONET"), Diagnostic Imaging Services, Inc., a Delaware corporation ("DIAGNOSTIC"), Radnet Sub, Inc., a California corporation ("RADNET SUB"), SoCal MR Site Management, Inc., a California corporation ("SOCAL"), Radnet Management I, Inc., a California corporation ("RADNET MANAGEMENT I"), Radnet Management II, Inc., a California corporation ("RADNET MANAGEMENT II"), Radnet Managed Imaging Services, Inc., a California corporation ("RADNET IMAGING"), Radiologix, Inc., a Delaware corporation ("RADIOLOGIX"), Advanced Imaging Partners, Inc., a Delaware corporation ("ADVANCED IMAGING"), Ide Imaging Partners, Inc., a Delaware corporation ("IDE IMAGING"), Mid Rockland Imaging Partners, Inc., a Delaware corporation ("ROCKLAND IMAGING"), Pacific Imaging Partners, Inc., a California corporation ("PACIFIC IMAGING"), Questar Imaging, Inc., a Florida corporation ("QUESTAR IMAGING"), Treasure Coast Imaging Partners, Inc., a Delaware corporation ("COAST IMAGING"), Community Imaging Partners, Inc., a Delaware corporation ("COMMUNITY IMAGING"), Radiology and Nuclear Medicine Imaging Partners, Inc., a Delaware corporation ("NUCLEAR IMAGING"), Valley Imaging Partners, Inc., a California corporation ("VALLEY IMAGING"), Questar Duluth, Inc., a Florida corporation ("QUESTAR DULUTH"), Questar Los Alamitos, Inc., a Florida corporation ("QUESTAR ALAMITOS"), Questar Victorville, Inc., a Florida corporation ("QUESTAR VICTORVILLE"), Rocky Mountain OpenScan MRI, LLC, a Colorado limited liability company ("OPENSCAN"), FRI, Inc., a California corporation ("FRI"), is willing to guaranty all of the Obligations of Borrower and to grant to Agent, for the benefit of Agent and Lenders, a security interest in and lien upon substantially all of its personal and real property to secure the Obligations; and WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto in ANNEX A hereto, which is incorporated herein by reference. NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Borrower, Credit Parties, Lenders and Agent agree as follows: SECTION 1. AMOUNTS AND TERMS OF LOANS 1.1 LOANS. Subject to the terms and conditions of this Agreement and in reliance upon the representations and warranties of Borrower and the other Credit Parties contained herein: (a) TERM LOAN B. Each Term Lender agrees, severally and not jointly, to lend to Borrower in one draw, on the Closing Date, its Pro Rata Share of the aggregate amount of $225,000,000 (the "TERM LOAN B"). Borrower shall repay Term Loan B through periodic payments on the dates and in the amounts indicated below ("SCHEDULED INSTALLMENTS"). DATE SCHEDULED INSTALLMENT Beginning with March 31, 2007, each $562,500 March 31, June 30, September 30 and December 31 occurring prior to September 30, 2012 November 15, 2012 $212,625,000 The final installment shall in all events equal the entire remaining principal balance of the Term Loan B. Notwithstanding the foregoing, the outstanding principal balance of the Term Loan B shall be due and payable in full on the Commitment Termination Date. Amounts borrowed under this SECTION 1.1(a) and repaid may not be reborrowed. At the request of the applicable Lender, such Lender's Term Loan B shall be evidenced by promissory notes substantially in the form of EXHIBIT 1.1(a) (as amended, modified, extended, substituted or replaced from time to time, each a "TERM NOTE B" and, collectively, the "TERM NOTES B"), and, except as provided in SECTION 1.7, Borrower shall execute and deliver each Term Note B to the applicable Lender. Each Term Note B shall represent the obligation of Borrower to pay the amount of the applicable Lender's Term Loan B Commitment, together with interest thereon. 2 (b) REVOLVING LOANS. (i) Each Revolving Lender agrees, severally and not jointly, to make available to Borrower from time to time until the Commitment Termination Date its Pro Rata Share of advances (each a "REVOLVING CREDIT ADVANCE") requested by Borrower hereunder. The Pro Rata Share of the Revolving Loan of any Revolving Lender (including, without duplication, Swing Line Loans) shall not at any time exceed its separate Revolving Loan Commitment. Revolving Credit Advances may be repaid and reborrowed; provided, that the amount of any Revolving Credit Advance to be made at any time shall not exceed Borrowing Availability. The Revolving Loans shall be repaid in full on the Commitment Termination Date. If requested by a Revolving Lender, Borrower shall execute and deliver to such Revolving Lender a note to evidence the Revolving Loan Commitment of that Revolving Lender. Each such note shall be in the maximum principal amount of the Revolving Loan Commitment of the applicable Revolving Lender, dated the Closing Date and substantially in the form of EXHIBIT 1.1(b)(i) (as amended, modified, extended, substituted or replaced from time to time, each a "REVOLVING NOTE" and, collectively, the "REVOLVING NOTES"). If at any time the aggregate outstanding Revolving Loan exceeds the Borrowing Base (any such excess Revolving Loan is herein referred to as an "OVERADVANCE"), Lenders shall not be obligated to make Revolving Credit Advances, no additional Letters of Credit shall be issued and the Revolving Loan must be repaid immediately and Letters of Credit cash collateralized in an amount sufficient to eliminate any Overadvance. All Overadvances shall constitute Index Rate Loans and at the written request of Agent or the Requisite Lenders shall bear interest at the Index Rate plus the Revolving Loan Applicable Index Rate Margin and shall bear interest at the Default Rate only if not repaid within three (3) Business Days. For funding requests for Revolving Credit Advances to be funded as Index Rate Loans of $5,000,000 or less, written notice must be provided by 1:00 p.m. (New York time) on the Business Day on which the Revolving Credit Advance is to be made; for funding requests for Revolving Credit Advances to be funded as Index Rate Loans of more than $5,000,000, written notice must be provided by 1:00 p.m. (New York time) on the Business Day before which the Revolving Credit Advance is to be made. All Revolving Credit Advances to be funded as LIBOR Loans require three (3) Business Days prior written notice. Written notices for all funding requests shall be in the form attached as EXHIBIT 1.1(b)(ii) ("NOTICE OF REVOLVING CREDIT ADVANCE"). (c) SWING LINE FACILITY. (i) Agent shall notify the Swing Line Lender upon Agent's receipt of any Notice of Revolving Credit Advance. Subject to the terms and conditions hereof, the Swing Line Lender may, in its discretion, make available from time to time until the Commitment Termination Date advances (each, a "SWING LINE ADVANCE") in accordance with any such notice. The provisions of this SECTION 1.1(c) shall not relieve Revolving Lenders of their obligations to make Revolving Credit Advances under SECTION 1.1(b); provided that if the Swing Line Lender makes a Swing Line Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of any Revolving Credit Advance that otherwise may be made by Revolving Lenders pursuant to such notice. Except as provided in SECTION 1.1(b)(ii) above, the aggregate amount of Swing Line Advances outstanding shall not exceed at any time the lesser of (A) the Swing Line Commitment and (B) Borrowing Availability ("SWING LINE AVAILABILITY"). Until the Commitment 3 Termination Date, Borrower may from time to time borrow, repay and reborrow under this SECTION 1.1(c). Each Swing Line Advance shall be made pursuant to a Notice of Revolving Credit Advance delivered by Borrower to Agent in accordance with SECTION 1.1(b). Unless the Swing Line Lender has received at least one (1) Business Day's prior written notice from Requisite Revolving Lenders instructing it not to make a Swing Line Advance, the Swing Line Lender shall, notwithstanding the failure of any condition precedent set forth in SECTION 2.2, be entitled to fund that Swing Line Advance, and to have each Revolving Lender make Revolving Credit Advances in accordance with SECTION 1.1(c)(iii) or purchase participating interests in accordance with SECTION 1.1(c)(iv).
